DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5-7, 8, 9, 11, 13, 16-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,638,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claim of the patent.

Claims 2-3, 5-7, 8, 9, 11, 13, 16-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,246,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claim of the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 6, 13, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Twohig (US # 8,188,691) in view of Richardson et al (US # 6,493,980). With respect to independent claims 18 and 21, the Twohig reference discloses a powered, spinning wing decoy (Abs.); a decoy base post (130) adapted to be placed on an environmental surface (Fig. 1), the decoy base adapted to hold the decoy in a predetermined position, the decoy being connectible and dis-connectible from the decoy base (Col. 3, ll. 46-48), the decoy base including a vertical member (1300) and a connector (430) disposed at the top of the decoy base; the decoy including, a decoy body (120) with exterior ornamentation to simulate a bird, the decoy body being arranged in a predetermined orientation to simulate a bird, the decay body having a top, a bottom, and an interior cavity (inherent: the motor for the wings must be inside the body shown); a motor assembly configured to be disposed in the interior cavity of the decoy body (inherent: the motor for spinning the wings must be between the wings), the motor assembly including a motor (Col. 2, line 47 to col. 3, line 20); a battery power and electronic control module (110) connectable to the bottom body (Col. 2, ll. 12-46) via a USB cable (160)1; and a pair of spinning wings (see the arrows in Fig. 1).
	The Twohig reference does not expressly show that the decoy body has a bottom base member for mating with and sealing the decoy body. The Richardson shows (Fig. 3) that it was known to place the wing turning motor and battery assembly interior to the decoy body, and to access this interior cavity via a bottom base member that closes and seals the interior. It would have been obvious to the ordinary practioner to construct the decoy of Twohig with a similar bottom base member for accessing and replacing the wing motor. 
	With respect to claim 3, the decoy of Twohig was a bird.
	With respect to claim 5, Twohig has a remote control (170).
	With respect to claim 6, see Figure 2 of Twohig.
	With respect to claim 13, the motor has to be connected to the battery and the controller to be operative.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Twohig (US # 8,188,691) in view of Richardson et al (US # 6,493,980), as applied to claim 18 above, and further in view of Koenck (US PGPub # 2016/0235053). Ethylene vinyl acetate was a known material to form decoy bodies from, as shown by the example of Koenck (¶ 0021), and it would have been obvious to the ordinary practioner to use a known material to manufacture the decoy body of Twohig from motivated by its art recognized suitability for its intended use.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Twohig (US # 8,188,691) in view of Richardson et al (US # 6,493,980), as applied to claim 18 above, and further in view of Priest et al (US PGPub # 2009/0165353). The Priest reference discloses that it was known to attach a bird decoy to a base via a bias cord (24) looped around the base pole (Fig. 1) that was painted orange to simulate a birds legs (¶ 0022), and it would have been obvious to modify the body of Twohig to include the orange bias cord of Priest to simulate the legs of an actual bird while providing a resilient bias to hold the decoy body more firmly onto the base to prevent it from being accidentally knocked off its base.

Conclusion
Claims 9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claims 9 and 16, it was discussed in the “Response to Arguments” section of the Final Rejection (mailed 10/17/2019) of application # 15/160,075 that the “plug and play” software module was not suggested by the art of record. As for claim 11, the decoy wing with the magnetic connection seems to be disclosed in US PGPub # 2018/0192638 (Denmon), but applicant’s priority date is earlier.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited but not applied show decoys similar to applicant’s claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation in claim 18 that the USB port “is capable” of receiving a software module is not deemed to carry any patentable weight, as this term does not specify any structure; and USB port is “capable” of accepting data, as USB ports have internal leads for accepting data lines. Whether or not these leads are connected to anything internally is not specified in the claims.